Citation Nr: 0634241	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA dependency 
and indemnity compensation (DIC) benefits as the surviving 
child of the veteran.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The appellant is the son of the deceased veteran.  The 
veteran had recognized guerrilla service for one day during 
World War II, in March 1945, and he died on that day, from 
dysentery.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  

The Board also notes that the veteran's widow filed a claim 
of service connection for the cause of the veteran's death, 
which was ultimately denied by the Board in a May 1953 
decision based on a finding that the veteran's dysentery pre-
existed his one day of recognized guerrilla service and was 
not incurred in or aggravated by service.  

The current appeal in this case is limited to the question of 
whether the appellant currently meets the criteria for a 
child of the veteran for VA purposes.  To the extent that the 
appellant may be contesting past decisions which may have 
denied him or his mother benefits in error, such matters are 
referred to the RO for clarification and any necessary 
action.  


FINDINGS OF FACT

1.  The appellant is the son of the deceased veteran and he 
was born in January 1937; the appellant is 69 years old.

2.  There is no evidence that the appellant, who is the adult 
son of the deceased veteran, was permanently incapable of 
self-support due to mental or physical defect before 
attaining the age of 18 years.  





CONCLUSION OF LAW

The appellant does not meet the requirements for establishing 
entitlement to VA DIC benefits as a child of the veteran.  38 
U.S.C.A. § 101(4), 5107 (West 2002); 38 C.F.R. § 3.57, 3.356 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006), does not apply in the instant case.  The 
only issue before the Board is whether the appellant can be 
recognized as a child of the veteran for VA benefits 
purposes.  Because the relevant facts of the instant case are 
not in dispute and eligibility for VA benefits as the child 
of a veteran is outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's 
Office of General Counsel has held that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004.  

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).

The facts in this case are not disputed.  The veteran is 69 
years old, and there is no evidence that the appellant became 
permanently incapable of self-support before reaching the age 
of 18, and he does not allege that this occurred.  
Consequently, as he is well over the age of 23, it is not 
possible for him to qualify as a child of the veteran for VA 
benefits purposes.  The law is dispositive in this matter, 
and the claim must be denied because there is no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The veteran appears to be raising an argument couched in 
equity, in that he contends that it is unfair to deny him 
benefits based on his age.  The Board is certainly 
sympathetic to such an argument; however, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The appeal to establish basic legal entitlement to VA 
benefits as a child of the veteran is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


